DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 2/9/21.
 Status of claims
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/20.
Claims 25 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/20.
Applicants are notified that “(Meth)acrylic acid/ethyl acrylate/(meth)acrylate with a hydrophobic chain copolymer (INCI Name: Acrylates copolymer) as the anionic polymer under (iii) “ is not cross linked and thus claim 25 is withdrawn. Instant specification does not define Acrylates copolymer sold under the trade name Aqua style SH 100 “  having an oxyalkylenated hydrophobic chain (claim 28) or  methacrylic ester  according formula VI (claim 29). 
If applicants disagree with the examiner, they are requested to provide the product brochure, which describes specifically the hydrophobic chain drawn to elected species under (iii) and point out specifically to claims 28 and 29.

In response to the above applicant’s argument, examiner reviewed the document and it does not state explicitly that Aqua style SH-100 is crosslinked, includes a (meth) acrylic ester monomer comprising an oxyalkylenated hydrophobic chain.  Applicant’s attention is drawn to DE 102014217207 A1. See below for page 4.

    PNG
    media_image1.png
    679
    1532
    media_image1.png
    Greyscale

 The above document does not teach the limitations of claims 28-29 and does not teach that it is crosslinked.
Applicants are requested to provide the product brochure, which explicitly states that claims 28-29 are included for Aqua style SH-100 and it is crosslinked.
Claims 16-24, 26-27 and 30-31 are examined in the application and the generic claim is examined to the extent that it reads on “Acrylates/steareth-20 methacrylate crosspolymer” as the anionic associative polymer under (i); Acrylates/Hydroxyesters Acrylates Copolymer as the anionic fixing polymer under (ii) and (Meth) acrylic acid/ethyl acrylate/(meth)acrylate with a hydrophobic chain copolymer (INCI Name: Acrylates copolymer) as the anionic polymer under (iii).
In view of amendment to claim 1, rejection of claims 16-24, 26-27 and 30-31 under 35 U.S.C. 103 as being unpatentable over FR 2,894,135 and also translated text of FR 2984135 (‘135) and WO 2016/030049 (‘049)  and also translated text of WO 2016/030049 (‘049) is hereby withdrawn.
The following new grounds of rejections are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24, 26-27 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is new matter rejection.
There is no support for the expression” A composition, free of a vinylpyrrolidone homopolymer comprising …hydrophobic chain“.
To overcome the rejection over WO ‘049 document applicant’s amended claim 16 and point out support to example D in the instant specification.
In response, applicants have not contemplated that the composition is free of a vinyl pyrrolidone home polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 16-24, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,894,135 and also translated text of FR 2984135 (‘135) and translated text of  DE 102014217207 A1
Examiner is relying on the examples for the original document FR 2,894,135, which  is cited in the IDS dated 1/1/18.
 Translated FR ‘135 teaches at page 2:

    PNG
    media_image2.png
    297
    1200
    media_image2.png
    Greyscale


FR’135 under examples 1-3 teaches:

    PNG
    media_image3.png
    472
    481
    media_image3.png
    Greyscale



	Claimed elected species under (i) “Acrylates/steareth-20 methacrylate crosspolymer” (claims 16-18) and (ii) Acrylates/Hydroxyesters Acrylates Copolymer (claims 21-22) are disclosed in the examples. The amount of anionic associative polymer ((i)) is 1.95 % and this is within about 0.1 to about 20% of claim 19, and  within about 1 to about 5% of claim 20 and the amount of anionic fixing polymer ((ii)) is 4.7 and  this is and this is within about 0.1 to about 20% of claim 23, and within about 1 to about 8 % of claim 24.
	The difference between FR ‘135 and instant application is FR ‘135 does not teach claimed species under (iii).
Acrylates/Hydroxyesters Acrylates Copolymer (claimed elected species under ii, under trademark name Acudyne ® 1000 ) and at page 4 teaches  suitable anionic copolymer under b) is  Aquastyle® SH-100,  INCI Name: Acrylates copolymer) and this drawn to  claimed anionic polymer species  under (iii) drawn to claims 16 and 26-27.
WO document at page 8 teaches:

    PNG
    media_image4.png
    207
    980
    media_image4.png
    Greyscale



The amount  drawn to Aquastyle SH-100 is 0.1-5% and this overlaps with  from about 0.1 to about 20% of claim 30 and also overlaps with from about 1 % to about 5% of claim 31. DE translated document teaches the combination of elected species under (ii) and also elected species under (iii). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of  FR ‘135  exemplified in formulation  1-3 having Acrylates/steareth-20 methacrylate crosspolymer  Acrylates/Hydroxyesters Acrylates Copolymer by adding  acrylates copolymer and other .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619